Citation Nr: 9929076	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for aplastic anemia, 
claimed as a residual of Agent Orange exposure in service.

2.  Entitlement to service connection for avascular necrosis 
of the left hip, claimed as a residual of Agent Orange 
exposure in service.

3.  Entitlement to service connection for a hemoglobinopathy, 
claimed as a residual of Agent Orange exposure in service.

4.  Entitlement to service connection for a blood dyscrasia, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied service 
connection for aplastic anemia; avascular necrosis of the 
left hip; hemoglobinopathy; and blood dyscrasia all claimed 
as secondary to Agent Orange exposure during service.  

The case was previously before the Board in May 1997, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
aplastic anemia; avascular necrosis of the left hip; 
hemoglobinopathy; and/or blood dyscrasia during service.  

4.  There is no medical evidence of any current Agent Orange 
related medical disorder.

5.  The competent medical evidence of record reveals current 
diagnoses of aplastic anemia; avascular necrosis of the left 
hip; hemoglobinopathy; and, blood dyscrasia.

6.  The earliest medical reports dealing with the veteran's 
claimed disabilities are dated approximately eight years 
after service and do not relate the disorders to the 
veteran's military service.  

7.  The veteran has not presented any evidence which shows 
that he was exposed to Agent Orange during service.  

8.  There is no medical opinion, or other competent evidence 
linking aplastic anemia; avascular necrosis of the left hip; 
hemoglobinopathy; and/or blood dyscrasia to the veteran's 
active military service or to Agent Orange exposure during 
service.   


CONCLUSION OF LAW

The veteran has not presented well grounded claims for 
service connection for aplastic anemia; avascular necrosis of 
the left hip; hemoglobinopathy; and, blood dyscrasia all 
claimed as residuals of Agent Orange exposure during service, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to these claims.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant contends that the RO committed error in denying 
service connection for aplastic anemia; avascular necrosis of 
the left hip; hemoglobinopathy; and, blood dyscrasia all 
claimed as secondary to Agent Orange exposure during service.  
He argues that he was exposed to Agent Orange during his 
service in Vietnam.  He avers that as a result of this 
exposure he has incurred these medical disorders. 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
medical evidence of the existence of a current presumptive 
disease with an open-ended presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well-grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

Most of the diseases specified in 38 C.F.R. § 3.309(e) may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange if they manifest 
themselves to a degree of 10 percent at any time after 
service.  However there are specific periods of time 
specified for chloracne, porphyria cutanea tarda, peripheral 
neuropathy, and respiratory cancers.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d) (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

II.  Medical Evidence

The veteran's service medical records appear to be complete.  
The service medical records do not reveal any complaints, or 
diagnosis, of aplastic anemia; avascular necrosis of the left 
hip; hemoglobinopathy; or blood dyscrasia during service.  
Also, the service medical records do not reveal any 
complaints, or diagnosis, of any Agent Orange related 
disorder during service.  

The veteran has submitted a large volume of private medical 
evidence in support of his claim.  Private medical treatment 
records dated in April 1979 reveal a diagnosis of "aplastic 
(hypoplastic) anemia."  A May 1979 private hospital record 
notes that "there was no definitive conclusion as far as the 
etiology of this aplastic anemia is concerned.  No neoplasm 
noted.  No infectious diseases or drug history was found."  
A considerable amount of these medical records reveal 
continued testing and treatment of the veteran's aplastic 
anemia.  

A private hospital discharge summary dated in August 1991 
reveals that the veteran has "a history of aplastic anemia 
and having been treated with extensive steroid therapy and 
developed left hip pain."  The diagnosis was "avascular 
necrosis left hip.  Aplastic anemia."  The veteran required 
"left bipolar hip replacement" as a result of the left hip 
necrosis.  

The veteran's private physician, Dr. Meza, submitted a letter 
which stated that the veteran "carried a diagnosis of 
aplastic anemia and a presumptive diagnosis of aseptic 
necrosis of the hips especially on the left.  . . .  
Additional information can be obtained regarding claiming the 
cause of the apastic anemia being the chemical Dioxin."  
Subsequently, Dr. Meza conducted an examination of the 
veteran in June 1997.  The examination report reveals 
diagnoses of aplastic anemia, avascular necrosis, 
hypertension, arthritis, and status post left hip 
replacement.  The examination report states that the veteran 
"continues to be 100% disabled.  Investigation will be made 
about the possible affiliation between Agent Orange or Dioxin 
and aplastic anemia."  

In May 1997 a VA examination of the veteran was conducted.  
The veteran reported a history of Agent Orange exposure, 
aplastic anemia, and avascular necrosis of the left hip.  The 
diagnosis was "chronic hypoplastic anemia due to toxic 
exposure to Agent Orange; status post left total hip 
arthroplasty for avascular necrosis of the left hip due to 
long-term corticosteroid therapy for hypoplastic anemia."  
The physician was asked to explain this conclusion and 
provide the medical reasoning behind it.  In January 1998 the 
examination report was amended to state "chronic hypoplastic 
anemia likely as not due to toxic exposure to Agent Orange."  
In April 1998 the same physician submitted another addendum 
which stated that "there is no current evidence of any 
causal relationship between Agent Orange exposure and 
hypoplastic anemia."

In March 1999 another VA examination of the veteran was 
conducted.  The veteran again related a history of Agent 
Orange exposure during his service in Vietnam.  The diagnosis 
rendered was "history of anemia, presumed to be due to Agent 
Orange exposure.  Now in remission."  However, the 
physician's remarks stated:  "I reviewed the Institute of 
Medicine publication Veterans and Agent Orange, Update; 1996.  
Review of this book did not mention aplastic anemia being 
caused by Agent Orange.  There is no epidemiological studies 
relating Agent Orange to aplastic anemia."  

III.  Presumptive Service Connection

Service connection for certain specified diseases may be 
granted on a presumptive basis as a result of exposure to 
Agent Orange during service.  As noted above, VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

Simply put, the veteran does not have one of the specified 
diseases.  The competent medical evidence of record reveals 
that the veteran is diagnosed with: aplastic anemia; 
avascular necrosis of the left hip; hemoglobinopathy; and 
blood dyscrasia.  Without competent medical evidence of one 
of the diseases specified in 38 C.F.R. § 3.309(e) (1998) the 
veteran's claim on a presumptive basis cannot be well 
grounded.  

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
medical evidence of the existence of a current presumptive 
disease with an open-ended presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well-grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

The veteran has asserted that his aplastic anemia is multiple 
myeloma and/or soft-tissue sarcoma.  Both of these are 
diseases specified in 38 C.F.R. § 3.309(e).  However, there 
is no competent medical evidence showing any such diagnosis.  
Moreover, a VA physician reviewed the medical evidence of 
record an in a November 1998 statement commented that the 
veteran's "diagnosis does not include myeloma or soft tissue 
sarcoma."

There is no competent medical evidence that the veteran 
suffers from any disease specified on the list shown in 
38 C.F.R. § 3.309(e).  Without a showing of a current disease 
on that list, the veteran does not meet the first element 
required for his claims for service connection for aplastic 
anemia; avascular necrosis of the left hip; hemoglobinopathy; 
and blood dyscrasia to be well grounded on the presumptive 
basis as due to Agent Orange exposure.  See Caluza, 7 Vet. 
App. at 506.

IV.  Direct Service Connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The veteran can still establish service connection for his 
claimed disabilities on a direct basis, but he must meet all 
of the elements of a well grounded claim.  The three elements 
of a "well grounded" claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996);  see also Epps v Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93. 

The veteran's claim is that he was exposed to Agent Orange 
during military service in Vietnam and that this caused his 
aplastic anemia; avascular necrosis of the left hip; 
hemoglobinopathy; and blood dyscrasia.  In this case, the 
determinative issues presented by the claim are (1) whether 
the veteran was exposed to Agent Orange during service; (2) 
whether he has any current disability; and, if so, (3) 
whether this current disability is etiologically related to 
active service or to Agent Orange exposure during service.  
The Board concludes that medical evidence is certainly needed 
to lend plausible support for the second and third issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

There is ample medical evidence of record which reveals 
diagnoses of aplastic anemia; avascular necrosis of the left 
hip; hemoglobinopathy; and blood dyscrasia.  The veteran has 
met the burden of submitting evidence sufficient to show that 
he suffers from a current disability.  

We note that the governing regulations provide that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service."  
38 C.F.R. § 3.307(a)(6)(iii) (1998) (emphasis added).  As 
noted in Section III above, the veteran does not have one of 
the diseases listed in 38 C.F.R. § 3.309(e).  As such, he is 
not presumed to have been exposed to Agent Orange and he has 
presented no evidence to support his assertions of exposure.  
McCartt v. West, 12 Vet. App. 164 (1999).  However, even if 
the veteran was exposed to Agent Orange, which is not 
currently supported by the evidence of record, the veteran's 
claim fails for lack of medical nexus.   

The veteran, and his representative, assert that Dr. Meza has 
submitted medical opinions which relate the veteran's current 
disabilities to Agent Orange exposure.  Dr. Meza's September 
1991 letter states that "Additional information can be 
obtained regarding claim the cause of the aplastic anemia 
being the chemical Dioxin."  The meaning of this statement 
is not clear, but it seems to say that further investigation 
is warranted.  However, this statement does not say that 
Agent Orange (Dioxin) exposure caused the veteran's aplastic 
anemia.  This is born out by Dr. Meza's June 1997 statement 
which said "Investigation will be made about the possible 
affiliation between Agent Orange or Dioxin and aplastic 
anemia."  Simply put, none of the statements from Dr. Meza 
relate the veteran's aplastic anemia to Agent Orange 
exposure.  

The initial opinion of the physician who conducted the May 
1997 VA examination was "chronic hypoplastic anemia due to 
toxic exposure to Agent Orange."  However, the physician was 
asked to explain this conclusion and provide the medical 
reasoning behind it.  In January 1998 the physician amended 
the examination report to state that "[c]hronic hypoplastic 
anemia likely as not due to toxic exposure to Agent Orange."  
This opinion was not accompanied by any medical basis or 
reasoning.  In April 1998 the same physician submitted 
another addendum which stated that "there is no current 
evidence of any causal relationship between Agent Orange 
exposure and hypoplastic anemia."

The Board notes that the above medical opinions appear to 
have been based solely on the history related by the veteran 
that he was exposed to Agent Orange and that this was 
causally linked to his aplastic anemia.  Bare transcription 
of medical history provided by the veteran by a physician 
does not transform such evidence into competent medical 
evidence for the purposes of establishing a well grounded 
claim.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
physician's initial opinions linking the two are unsupported 
or unexplained.

In March 1999 another VA examination of the veteran was 
conducted.  The physician who conducted this examination 
rendered a diagnosis which stated "history of anemia, 
presumed to be due to Agent Orange exposure.  Now in 
remission."  However, the physician's remarks stated:  "I 
reviewed the Institute of Medicine publication Veterans and 
Agent Orange, Update; 1996.  Review of this book did not 
mention aplastic anemia being caused by Agent Orange.  There 
is no epidemiological studies relating Agent Orange to 
aplastic anemia."  The Board notes that the term "presumed 
to be due to Agent Orange exposure" is a legal finding and 
is not warranted under the law and regulations.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1998).

Finally, the veteran's representative submitted a written 
brief presentation in September 1999.  In this presentation 
the representative quotes from the Merck Manual stating that 
aplastic anemia "is uncommon and caused by exposure to a 
toxin."  While this may be true, it does not specify which 
toxins cause the anemia, nor does this statement specifically 
relate the veteran's anemia to his alleged Agent Orange 
exposure.  

Medical treatise evidence can be sufficient to well ground a 
claim for service connection if it is specific with regard to 
the causal link between the inservice injury or disease and 
the current disability.  However, it is not sufficient to 
well ground the claim if it is merely a generic statement 
regarding a possible link.  See.  Wallin v. West 11 Vet. App. 
509 (1998); Sacks v. West 11 Vet. App. 314 (1998).

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) addressed the terminology used in 
medical opinions in the case of Bloom v. West.  In the Bloom 
case the Court held that a medical opinion using the term 
could without supporting clinical data or other rationale was 
too speculative to provide the degree of certainty required 
for medical nexus evidence.  However, the Court went on to 
state that word parsing in medical nexus cases has created an 
unclear picture for ascertaining what constitutes sufficient 
evidence to satisfy the medical nexus element.  The Court 
went on to explain that no template is possible in such 
cases.  Rather the key is the clinical data or rationale 
involved.  Opinions which are unsupported or unexplained are 
considered too speculative to provide the required medical 
nexus.  Bloom v. West, 12 Vet. App. 185 (1999).  In the 
present case, the opinions of the VA physicians which purport 
to link the veteran's aplastic anemia to Agent Orange 
exposure are unsupported.  When the physicians did research 
the topic, they concluded that there was no basis to link 
aplastic anemia to Agent Orange exposure.  

The veteran fails to show the required nexus between his 
current disabilities and any in-service exposure to Agent 
Orange.  See Caluza, 7 Vet. App. at 506. There is no medical 
evidence establishing a link to the veteran's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  
Regulations require a continuity of symptomatology to link 
the post-service symptoms to injury during service when the 
fact of chronicity in service is not adequately supported.  
38 C.F.R. § 3.303(b) (1998).  As such, the veteran does not 
meet the third element required for the claims to be well 
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

V.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, a recent decision of 
the Court determined that the cited provisions are not 
substantive but merely interpretive rules.  Morton v. West, 
No 96-1517 (U.S. Vet. App. July 14, 1999).


ORDER

Because they are not well-grounded, the veteran's claim for 
service connection for aplastic anemia; avascular necrosis of 
the left hip; hemoglobinopathy; and blood dyscrasia, 
secondary to Agent Orange exposure in service are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

